                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE


 IN RE:                                      )
                                             )
   CASE REASSIGNMENTS                        )


       Pursuant to 28 U.S.C. § 137 and Rule 25 of the Federal Rules of Criminal Procedure,

 it is hereby ORDERED that the below referenced cases are hereby REASSIGNED from

 the Honorable Harry S. Mattice, United States District Judge, to the Honorable Travis R.

 McDonough, United States District Judge:

       1:12-cr-00129-HSM-SKL          United States v. Welch et al

       1:16-cr-00078-HSM-SKL          United States v. Angelo Goldston

       1:17-cr-00011-HSM-SKL          United States v. Johnson et al

       1:17-cr-00058-HSM-CHS          United States v. Christopher J. Reed

       1:18-cr-00005-HSM-CHS          United States v. Deuntae Watson

       1:18-cr-00161-HSM-CHS          United States v. Dorsey Eugene McGahee

       1:18-cr-00164-HSM-SKL          United States v. Raphael Ar-Rahmaan

       1:18-cr-00167-HSM-SKL          United States v. Michael Curtis

       1:18-cr-00190-HSM-CHS          United States v. Joshua Griffin

       1:19-cr-00021-HSM-SKL          United States v. Omar Alejandro Banue Perez

       1:19-cr-00027-HSM-SKL          United States v. Quintez Gearing




Case 4:19-cr-00020-TRM-CHS Document 41 Filed 01/22/20 Page 1 of 3 PageID #: 162
       1:19-cr-00050-HSM-SKL     United States v. Thomas Neil Jacobs, Jr.

       1:19-cr-00062-HSM-SKL     United States v. Gutierrez et al

       1:19-cr-00063-HSM-SKL     United States v. Ricardo Gaspar Tapia

       1:19-cr-00066-HSM-SKL     United States v. Kevon Hinton

       1:19-cr-00068-HSM-CHS     United States v. Brandon Chase Summey

       1:19-cr-00084-HSM-CHS     United States v. Eric Worley

       1:19-cr-00085-HSM-CHS     United States v. Omerrieal Woods

       1:19-cr-00095-HSM-CHS     United States v. Charles Pipkens

       1:19-cr-00097-HSM-CHS     United States v. Jonathan Summers

       1:19-cr-00104-HSM-CHS     United States v. Heather Dawn Rock-Campbell

       1:19-cr-00108-HSM-CHS     United States v. Brian Beard

       1:19-cr-00118-HSM-CHS     United States v. Caleb Darby

       1:19-cr-00122-HSM-CHS     United States v. Nicholas Nunley

       1:19-cr-00132-HSM-CHS     United States v. Alfred Oliver

       1:19-cr-00136-HSM-SKL     United States v. Solomon Crutcher

       1:19-cr-00143-HSM-CHS     United States v. Javonte Wynn

       1:19-cr-00144-HSM-CHS     United States v. Michael Tigue

       1:19-cr-00146-HSM-CHS     United States v. Sadruddin et al

       4:01-cr-00010-HSM-CHS     United States v. Simmons, et al

       4:10-cr-00002-HSM-SKL     United States v. William E. Norris

       4:12-cr-00019-HSM-SKL     United States v. Victor J. Stitt, II

       4:18-cr-00006-HSM-CHS     United States v. Corey Carlos Garrett



Case 4:19-cr-00020-TRM-CHS Document 41 Filed 01/22/20 Page 2 of 3 PageID #: 163
       4:19-cr-00011-HSM-SKL     United States v. David Conley

       4:19-cr-00020-HSM-CHS     United States v. Bean et al



       IT IS SO ORDERED.


                               ____________________________________________
                               CHIEF UNITED STATES DISTRICT JUDGE




Case 4:19-cr-00020-TRM-CHS Document 41 Filed 01/22/20 Page 3 of 3 PageID #: 164
